OS MANAGEMENT, INC.

OFFICER EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
April 1, 2002, by and among JOSEPH J. KADOW, (hereinafter referred to as
“Employee”), OS MANAGEMENT, INC., a Florida corporation having its principal
office at 2202 N. West Shore Boulevard, 5th Floor, Tampa, Florida 33607
(hereinafter referred to as the “Employer”) and OUTBACK STEAKHOUSE OF FLORIDA,
INC., a Florida Corporation having its principal office at 2202 N. West Shore
Boulevard, 5th Floor, Tampa, Florida  33607 (the “Company”).



W I T N E S S E T H:



This Agreement is made and entered into under the following circumstances:



WHEREAS, the Company and the Employer are affiliates of Outback Steakhouse, Inc.
(“OSI”); and



WHEREAS, the Company is engaged in the business of owning and operating Casual
steakhouse restaurants known as “Outback Steakhouse®” utilizing a restaurant
operating system and trademarks owned by or licensed to the Company; and



WHEREAS, the Company and the Employer are parties to that certain Master
Employment Services Agreement (the “Services Agreement”) dated effective as of
January 1, 2001, pursuant to which the Employer agreed to hire and lease to the
Company operations employees necessary for the operation of the Company’s
Outback Steakhouse® restaurants; and



WHEREAS, pursuant to the Services Agreement, the Employer desires, on the terms
and conditions stated herein, to employ Employee and lease Employee to the
Company as Senior Vice President, General Counsel and Secretary of the Company;
and



WHEREAS, the Employee desires, on the terms and conditions stated herein, to be
employed by the Employer and leased to the Company as Senior Vice President,
General Counsel and Secretary.



NOW, THEREFORE, in consideration of the foregoing recitals, and of the premises,
covenants, terms and conditions contained herein, the parties hereto agree as
follows:



Employment and Term. Subject to earlier termination as provided for in Section 8
hereof, the Employer hereby employs the Employee, and the Employee hereby
accepts employment with the Employer, to be leased to the Company as Senior Vice
President, General Counsel and Secretary of the Company for a term commencing on
April 1, 2002 and expiring one (1) year thereafter (“Term of Employment”). Such
Term of Employment shall be automatically renewed for successive renewal terms
of one (1) year each unless either party elects not to renew by giving written
notice to the other party not less than sixty (60) days prior to the start of
any renewal term.



Representations and Warranties.  The Employee hereby represents and warrants to
the Employer and the Company that the Employee (i) is not subject to any
writtennonsolicitation or noncompetition agreement affecting the Employee’s
employment with the Employer and the Company (other than any prior agreement
with the Company), (ii) is not subject to any written confidentiality or
nonuse/nondisclosure agreement affecting the Employee’s employment with the
Employer and the Company (other than any prior agreement with the Company), and
(iii) has brought to the Employer and the Company no trade secrets, confidential
business information, documents, or other personal property of a prior employer.



Duties. As Senior Vice President, General Counsel and Secretary of the Company,
the Employee shall:



diligently and faithfully perform all of the duties and functions as may be
assigned to the Employee in such capacity by the Board of Directors, Chief
Executive Officer or President of the Employer or the Company; and



not to create a situation that results in termination for “cause” as that term
is defined in Section 8 hereof. The Employee shall be required hereunder to
devote one hundred percent (100%) of the Employee’s full business time and
effort to the business affairs of the Employer and the Company. The Employee
shall be responsible for directly reporting to the President of the Employer and
the Company on all matters for which the Employee is responsible.



Employee shall: (i) devote the Employee’s entire business time, attention, and
energies to the business of the Company and the Employer, (ii) faithfully and
competently perform the Employee’s duties hereunder, and (iii) not create a
situation constituting Cause as defined in Section 8. The Employee shall not,
during the term of this Agreement, engage in any other business activity;
provided, however, that the Employee shall be permitted to invest the Employee’s
personal assets and manage the Employee’s personal investment portfolio in such
a form and manner as will not require any business services on Employee’s part
to any third party or conflict with the provisions of Section 9, Section 10
orSection 14 hereof, or conflict with any published policy of the Employer, the
Company or their affiliates, including but not limited to the insider trading
policy of the Company or its affiliates.



Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Employee shall, during the term of this Agreement, serve as an
officer of such other subsidiaries or affiliates of the Company or OSI as the
Employer or the Company shall determine from time to time. In such capacity, the
Employee shall be responsible generally for all aspects of such office. All
terms, conditions, rights and obligations of this Agreement shall be applicable
to any such position as though Employee and the applicable subsidiary or
affiliate had separately entered into this Agreement, except that the Employee
shall not be entitled to any compensation, vacation, fringe benefits, automobile
allowance or other remuneration of any kind whatsoever from the applicable
subsidiary or affiliate.



Compensation. During the Term of Employment, the Employee shall be entitled to
an annual base salary equal to at least the annual salary of Employee on the
effective date hereof, payable in equal biweekly installments by the Employer,
to be reviewed annually by the Employer.



Vacation. Employee shall be entitled to three (3) weeks paid vacation (selected
by Employee, but subject to the reasonable business requirements of the Company
and the Employer as determined by Employee’s supervisor) during each full year
during the Term of Employment.  Vacation granted but not used in any year shall
be forfeited at the end of such one-year period and may not be carried over to
any subsequent year.



Fringe Benefits. In addition to any other rights the Employee may have
hereunder, the Employee shall also be entitled to receive those fringe benefits,
including, but not limited to, complimentary food, life insurance, medical
benefits, etc., if any, as may be provided by the Employer to similar employees
of the Employer.  The Employee shall not be entitled to any benefits of any kind
provided by the Company to its employees.



Automobile Allowance; Expenses.



(a)        During the Term of Employment, the Employer shall pay to Employee a
monthly automobile allowance in the amount of FOUR HUNDRED DOLLARS ($400). Such
automobile allowance shall be in lieu of reimbursement by the Employer or the
Company of the costs to Employee of purchasing and maintaining an automobile,
and all operational expenses, including, without limitation, mileage, repairs,
insurance, etc., in connection therewith; provided, however, that the Employer
or the Company shall reimburse Employee for the cost of gasoline used in
conducting the Company business. Employee shall, at all times during the Term of
Employment, maintain an automobile for use in connection with the performance of
Employee’s duties and shall maintain in full force and effect, at all times,
with the Employer and the Company as additional loss payees, at least Two
Hundred Fifty Thousand Dollars ($250,000) in property damage and Five Hundred
Thousand Dollars ($500,000) in personal liability automobile insurance, with an
additional One Million Dollar ($1,000,000) personal liability umbrella. Such
insurance shall be written with an insurance carrier reasonably acceptable to
the Employer and the Company and shall provide that such insurance cannot be
changed, cancelled or permitted to expire without at least ten (10) days prior
written notice to the Employer and the Company.



(b)        Subject to approval by the Chief Financial Officer of the Company and
the Employer and compliance with the Company’s and the Employer’s policies, the
Employee may incur reasonable expenses on behalf of and in furtherance of the
business of the Company and the Employer. Upon approval of such expenses by the
Chief Financial Officer, the Company or the Employer, as applicable, shall
promptly reimburse the Employee for all such expenses upon presentation by the
Employee, from time to time, of appropriate receipts or vouchers for such
expenses that are sufficient in form and substance to satisfy all federal tax
requirements for the deductibility of such expenses by the Company or the
Employer, as applicable.



8.         Termination. Notwithstanding the provisions of Section 1 hereof, the
Term of Employment shall terminate prior to the end of the period of time
specified in Section 1, immediately upon:



The death of the Employee; or



The Employee’s Disability during the Term of Employment. For purposes of this
Agreement, the term “Disability” shall mean the inability of the Employee,
arising out of any medically determinable physical or mental impairment, to
perform the services required of the Employee hereunder for a period of ninety
(90) consecutive days; or



The existence of Cause. For purposes of this Agreement, the term “Cause” shall
be defined as:



(i)         Failure of the Employee to perform the duties required of the
Employee in this Agreement in a manner satisfactory to the Employer, in its sole
discretion; provided, however, that the Term of Employment shall not be
terminated pursuant to this subparagraph (i) unless the Employer first gives the
Employee a written notice (“Notice of Deficiency”). The Notice of Deficiency
shall specify the deficiencies in the Employee’s performance of the Employee’s
duties. The Employee shall have a period of thirty (30) days, commencing on
receipt of the Notice of Deficiency, in which to cure the deficiencies contained
in the Notice of Deficiency. In the event the Employee does not cure the
deficiencies to the satisfaction of the Employer, in its sole discretion, within
such thirty (30) day period (or if during such thirty (30) day period the
Employer determines that the Employee is not making reasonable, good faith
efforts to cure the deficiencies to the satisfaction of the Employer), the
Employer shall have the right to immediately terminate the Term of Employment.
The provisions of this subparagraph (i) may be invoked by the Employer any
number of times and cure of deficiencies contained in any Notice of Deficiency
shall not be construed as a waiver of this subparagraph (i) nor prevent the
Employer from issuing any subsequent Notices of Deficiency; or



(ii)        Any dishonesty by the Employee in the Employee’s dealings with the
Company or the Employer, the commission of fraud by the Employee, negligence in
the performance of the duties of the Employee, insubordination, willful
misconduct, or the conviction (or plea of guilty or nolo contendere) of the
Employee of any felony, or any other crime involving dishonesty or moral
turpitude; or



(iii)       Any violation of any covenant or restriction contained in Section 9,
Section 10, Section 12 or Section 14 hereof; or



Any violation of any material published policy of the Employer, the Company or
their affiliates (material published policies include, but are not limited to,
the Company’s discrimination and harassment policy, responsible alcohol policy
and insider trading policy).



At the election of the Employer, upon the sale of a majority ownership interest
in the Employer or the Company or substantially all of the assets of the
Employer or the Company; or



At the election of the Employer, upon the determination by the Company to cease
the Company’s business operations.



For all purposes of this Agreement, termination for Cause shall be deemed to
have occurred in the event of the Employee’s resignation when, because of
existing facts and circumstances, subsequent termination for Cause can be
reasonably foreseen.



In the event of termination of this Agreement pursuant to this Section 8, the
Employee or the Employee’s estate, as appropriate, shall be entitled to receive
(in addition to any fringe benefits payable upon death in the case of the
Employee’s death) the base salary provided for herein up to and including the
effective date of termination, prorated on a daily basis.



9.         Noncompetition.



During Term.  During the Employee’s employment with the Employer, the Employee
shall not, individually or jointly with others, directly or indirectly, whether
for the Employee’s own account or for that of any other person or entity, engage
in or own or hold any ownership interest in any person or entity engaged in a
restaurant business, and the Employee shall not act as an officer, director,
employee, partner, independent contractor, consultant, principal, agent,
proprietor, or in any other capacity for, nor lend any assistance (financial or
otherwise) or cooperation to any such person or entity.



Post Term.  For a continuous period of two (2) years commencing on termination
of the Employee’s employment with the Employer, regardless of any termination
pursuant to Section 8 or any voluntary termination or resignation by the
Employee, the Employee shall not, individually or jointly with others, directly
or indirectly, whether for the Employee’s own account or for that of any other
person or entity, engage in or own or hold any ownership interest in any person
or entity engaged in a restaurant business with a theme, décor, menu or style of
or featured cuisine the same as or substantially similar to that of any
restaurant owned or operated by the Employer, the Company, OSI or any of their
affiliates, and that is located or intended to be located anywhere within a
radius of thirty (30) miles of any restaurant owned or operated by the Employer,
the Company, OSI or any of their affiliates, or any proposed restaurant to be
owned or operated by any of the foregoing, and Employee shall not act as an
officer, director, employee, partner, independent contractor, consultant,
principal, agent, proprietor, or in any other capacity for, nor lend any
assistance (financial or otherwise) or cooperation to, any such person, or
entity.  For purposes of this Section 9(b), Restaurants owned or operated by the
Employer, the Company or OSI shall include restaurants operated or owned by an
affiliate of the Employer, the Company or OSI, any successor entity to the
Employer, the Company or OSI, and any entity in which the Employer, the Company,
OSI or any of their affiliates has an interest, including but not limited to, an
interest as a franchisor. The term “proposed restaurant” shall include all
locations for which the Employer, the Company, OSI, or their franchisees or
affiliates is conducting active, bona fide negotiations to secure a fee or
leasehold interest with the intention of establishing a restaurant thereon.



Limitation.  Notwithstanding subsections (a) and (b), it shall not be a
violation of this Section 9 for Employee to own a one percent (1%) or smaller
interest in any corporation required to file periodic reports with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, or successor statute.



10.        Nondisclosure; Nonsolicitation; Nonpiracy. Except in the performance
of Employee’s duties hereunder, at no time during the Term of Employment, or at
any time thereafter, shall Employee, individually or jointly with others, for
the benefit of Employee or any third party, publish, disclose, use, or authorize
anyone else to publish, disclose, or use, any secret or confidential material or
information relating to any aspect of the business or operations of the
Employer, the Company, OSI or their affiliates, including, without limitation,
any secret or confidential information relating to the business, customers,
trade or industrial practices, trade secrets, technology, recipes or know-how of
any of the Employer, the Company, OSI or their affiliates. Moreover, during the
Employee’s employment with the Company and for two (2) years thereafter,
Employee shall not offer employment to any employee of the Employer, the
Company, OSI, their franchisees or affiliates, or otherwise solicit or induce
any employee of the Employer, the Company, OSI, their franchisees or affiliates
to terminate their employment, nor shall Employee act as an officer, director,
employee, partner, independent contractor, consultant, principal, agent,
proprietor, owner or part owner, or in any other capacity, for any person or
entity that solicits or otherwise induces any employee of the Employer, the
Company, OSI, their franchisees or affiliates to terminate their employment.



11.        Employer or Company Property: Employee Duty to Return. All Employer
or Company products, recipes, product specifications, training materials,
employee selection and testing materials, marketing and advertising materials,
special event, charitable and community activity materials, customer
correspondence, internal memoranda, products and designs, sales information,
project files, price lists, customer and vendor lists, prospectus reports,
customer or vendor information, sales literature, territory printouts, call
books, notebooks, textbooks, and all other like information or products,
including all copies, duplications, replications, and derivatives of such
information or products, now in the possession of Employee or acquired by
Employee while in the employ of the Employer or the Company, shall be the
exclusive property of the Employer and the Company and shall be returned to the
Employer or the Company no later than the date of Employee’s last day of work
with the Employer or the Company.



12.        Inventions, Ideas, Processes, and Designs.  All inventions, ideas,
recipes, processes, programs, software, and designs (including all improvements)
(i) conceived or made by Employee during the course of Employee’s employment
with the Employer or the Company (whether or not actually conceived during
regular business hours) and for a period of six (6) months subsequent to the
termination or expiration of such employment and (ii) related to the business of
the Employer or the Company, shall be disclosed in writing promptly to the
Employer and the Company and shall be the sole and exclusive property of the
Employer and the Company.  An invention, idea, recipe, process, program,
software or design (including an improvement) shall be deemed “related to the
business of the Employer or the Company” if (a) it was made with equipment,
supplies, facilities, or confidential information of the Employer or the
Company, (b) results from work performed by Employee for the Employer or the
Company, or (c) pertains to the current business or demonstrably anticipated
research or development work of the Employer or the Company.  Employee shall
cooperate with the Employer and the Company and their attorneys in the
preparation of patent and copyright applications for such developments and, upon
request, shall promptly assign all such inventions, ideas, recipes, processes,
and designs to the Employer or the Company. The decision to file for patent or
copyright protection or to maintain such development as a trade secret shall be
in the sole discretion of the Employer and the Company, and Employee shall be
bound by such decision. Employee shall provide, on the back of this Employment
Agreement, a complete list of all inventions, ideas, recipes, processes, and
designs if any, patented or unpatented, copyrighted or non-copyrighted,
including a brief description, that the Employee made or conceived prior to
Employee’s employment with the Employer and the Company and that therefore are
excluded form the scope of this Agreement.



13.        Employer’s and Company’s Promise to Give Employee Trade Secrets and
Training. In return for Employee’s agreement not to use or disclose Employer’s
or the Company’s trade secrets, training, systems and confidential proprietary
business methods, Employer and the Company unconditionally promise to give
Employee within ninety (90) days of the signing of this contract trade secrets,
specialized training and other confidential proprietary business methods.



            Specifically, Employer and the Company unconditionally promise to
give Employee one-on-one training from executives, trainers and senior employees
of Employer, the Company or their affiliates.  Further, the training will
include training and information concerning procedures and confidential
proprietary methods Employer and the Company use to obtain and retain business
from their customer base, operations in Employer’s and the Company’s home
office, marketing and sales techniques, and information regarding the
confidential information listed in Section 12(b) of this Agreement.  Further,
after the ninety (90) days, as Employer and the Company develop (during
Employee’s employment with Employer) additional trade secrets, employee surveys
and analyses, financial data and other confidential proprietary business methods
and overall marketing plans and strategies, Employer and the Company promise to
continue to provide, on a periodic basis, said confidential information and
additional training and analysis from their executives, trainers and/or senior
employees to Employee for so long as Employee is employed by Employer as Senior
Vice President - Training and Development.



14.        Employee’s Promise Not to Disclose Trade Secrets and Confidential
Information. Employee understands and agrees that Employer and the Company will
provide unique and specialized training and confidential information concerning
Employer’s and the Company’s business operations, including, but not limited to,
recipes, product specifications, restaurant operating techniques and procedures,
marketing techniques and procedures, financial data, processes, vendors and
other information that was developed and maintained at considerable effort and
expense to Employer and the Company, for the Employer’s and the Company’s sole
and exclusive use, and which if used by the Employer’s or the Company’s
competitors would give them an unfair business advantage.  Employee believes the
unconditional promise to provide said information is sufficient consideration
for Employee’s promise to adhere to the restrictive covenants of Section 9,
Section 10, Section 12 and Section 14 of this Agreement. 



15.        Restrictive Covenants:  Consideration; Non-Estoppel; Independent
Agreements; and Non-Executory Agreements.  The restrictive covenants ofSection
9, Section 10, Section 12 and Section 14 of this Agreement are given and made by
Employee to induce the Employer to employ the Employee and to enter into this
Agreement with the Employee, and Employee hereby acknowledges that employment
with the Employer is sufficient consideration for these restrictive covenants.



            The restrictive covenants of Section 9, Section 10, Section 12 and
Section 14 of this Agreement shall be construed as agreements independent of any
other provision in this Agreement, and the existence of any claim or cause of
action of Employee against the Employer or the Company, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
of any restrictive covenant.  The Employer and the Company have fully performed
all obligations entitling them to the restrictive covenants of Section 9,
Section 10, Section 12 and Section 14 of this Agreement, and those restrictive
covenants therefore are not executory or otherwise subject to rejection under
the Bankruptcy Code.



            The refusal or failure of the Employer or the Company to enforce any
restrictive covenant of Section 9, Section 10, Section 12 or Section 14 of this
Agreement (or any similar agreement) against any other employee, agent, or
independent contractor, for any reason, shall not constitute a defense to the
enforcement by the Employer or the Company of any such restrictive covenant, nor
shall it give rise to any claim or cause of action by Employee against the
Employer or the Company.



16.        Reasonableness of Restrictions; Reformation; Enforcement. The parties
hereto recognize and acknowledge that the geographical and time limitations
contained in Section 9, Section 10, Section 12 and Section 14  hereof are
reasonable and properly required for the adequate protection of the Company’s
and the Employer’s interests. Employee acknowledges that the Company is the
owner or the licensee of the Outback SteakhouseÒtrademarks, and the owner or the
licensee of the Outback SteakhouseÒrestaurant operating system and will provide
to Employee training in and confidential information concerning the Outback
SteakhouseÒrestaurant operating system in reliance on the covenants contained in
Section 9, Section 10, Section 12 and Section 14 hereof. It is agreed by the
parties hereto that if any portion of the restrictions contained in Section 9,
Section 10, Section 12 or Section 14 are held to be unreasonable, arbitrary, or
against public policy, then the restrictions shall be considered divisible, both
as to the time and to the geographical area, with each month of the specified
period being deemed a separate period of time and each radius mile of the
restricted territory being deemed a separate geographical area, so that the
lesser period of time or geographical area shall remain effective so long as the
same is not unreasonable, arbitrary, or against public policy. The parties
hereto agree that in the event any court of competent jurisdiction determines
the specified period or the specified geographical area of the restricted
territory to be unreasonable, arbitrary, or against public policy, a lesser time
period or geographical area that is determined to be reasonable, nonarbitrary,
and not against public policy may be enforced against Employee. If Employee
shall violate any of the covenants contained herein and if any court action is
instituted by the Company or the Employer to prevent or enjoin such violation,
then the period of time during which the Employee’s business activities shall be
restricted, as provided in this Agreement, shall be lengthened by a period of
time equal to the period between the date of the Employee’s breach of the terms
or covenants contained in this Agreement and the date on which the decree of the
court disposing of the issues upon the merits shall become final and not subject
to further appeal.



In the event it is necessary for the Company or the Employer to initiate legal
proceedings to enforce, interpret or construe any of the covenants contained in
Section 9, Section 10, Section 12 or Section 14 hereof, the prevailing party in
such proceedings shall be entitled to receive from the non-prevailing party, in
addition to all other remedies, all costs, including reasonable attorneys’ fees,
of such proceedings including appellate proceedings.



17.        Specific Performance. Employee agrees that a breach of any of the
covenants contained in Section 9, Section 10, Section 12 or Section 14 hereof
will cause irreparable injury to the Company and the Employer for which the
remedy at law will be inadequate and would be difficult to ascertain and
therefore, in the event of the breach or threatened breach of any such
covenants, the Company and the Employer shall be entitled, in addition to any
other rights and remedies they may have at law or in equity, to obtain an
injunction to restrain Employee from any threatened or actual activities in
violation of any such covenants. Employee hereby consents and agrees that
temporary and permanent injunctive relief may be granted in any proceedings that
might be brought to enforce any such covenants without the necessity of proof of
actual damages, and in the event the Company or the Employer does apply for such
an injunction, Employee shall not raise as a defense thereto that the Company or
the Employer has an adequate remedy at law.



18.        Assignability. This Agreement and the rights and duties created
hereunder, shall not be assignable or delegable by Employee. The Employer and
the Company shall have the right, without Employee’s knowledge or consent, to
assign this Agreement, in whole or in part and any or all of the rights and
duties hereunder, including but not limited to the restrictive covenants of
Section 9, Section 10, Section 11, Section 12 and Section 14 hereof to any
person, including but not limited to any affiliate of the Employer, the Company,
any affiliate of the Company, or any successor to the Company’s interest in the
Outback Steakhouse® restaurants, and Employee shall be bound by such
assignment.  Any assignee or successor may enforce any restrictive covenant of
this Agreement.



19.        Effect of Termination. The termination of this Agreement, for
whatever reason, or the expiration of this Agreement shall not extinguish those
obligations of Employee specified in Section 9, Section 10, Section 11, Section
12 and Section 14 hereof. The restrictive covenants of Section 9, Section 10,
Section 11, Section 12 and Section 14 shall survive the termination or
expiration of this Agreement. The termination or expiration of this Agreement
shall extinguish the right of any party to bring an action, either in law or in
equity, for breach of this Agreement by any other party.



20.        Captions; Terms. The captions of this Agreement are for convenience
only, and shall not be construed to limit, define, or modify the substantive
terms hereof.



21.        Acknowledgments. Employee hereby acknowledges that the Employee has
been provided with a copy of this Agreement for review prior to signing it, that
the Employee has been given the opportunity to have this Agreement reviewed by
Employee’s attorney prior to signing it, that the Employee understands the
purposes and effects of this Agreement, and that the Employee has been given a
signed copy of this Agreement for Employee’s own records.



22.        Notices. All notices or other communications provided for herein to
be given or sent to a party by the other party shall be deemed validly given or
sent if in writing and mailed, postage prepaid, by certified United States mail,
return receipt requested, addressed to the parties at their addresses
hereinabove set forth. Any party may give notice to the other party at any time,
by the method specified above, of a change in the address at which, or the
person to whom, notice is to be addressed.



23.        Severability. Each section, subsection, and lesser Section of this
Agreement constitutes a separate and distinct undertaking, covenant, or
provision hereof. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, such provision shall be deemed
limited by construction in scope and effect to the minimum extent necessary to
render the same valid and enforceable, and, in the event such a limiting
construction is impossible, such invalid or unenforceable provision shall be
deemed severed from this Agreement, but every other provision of this Agreement
shall remain in full force and effect.



24.        Waiver. The failure of a party to enforce any term, provision, or
condition of this Agreement at any time or times shall not be deemed a waiver of
that term, provision, or condition for the future, nor shall any specific waiver
of a term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times.



25.        Parties. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their legal representatives, and proper
successors or assigns, as the case may be.



26.        Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the State of Florida without giving
effect to the principles of comity or conflicts of laws thereof.



27.        Consent to Personal Jurisdiction and Venue. Employee hereby consents
to personal jurisdiction and venue, for any action brought by the Employer or
the Company arising out of a breach or threatened breach of this Agreement or
out of the relationship established by this Agreement, exclusively in the United
States District Court for the Middle District of Florida, Tampa Division, or in
the Circuit Court in and for Hillsborough County, Florida; Employee hereby
agrees that any action brought by Employee, alone or in combination with others,
against the Employer or the Company, whether arising out of this Agreement or
otherwise, shall be brought exclusively in the United States District Court for
the Middle District of Florida, Tampa Division, or in the Circuit Court in and
for Hillsborough County, Florida.



28.        Affiliate. Whenever used in this Agreement, the term “affiliate”
shall mean, with respect to any entity, all persons or entities (i) controlled
by the entity, (ii) that control the entity, or (iii) that are under common
control with the entity.

           

29.        Cooperation. Employee shall cooperate fully with all reasonable
requests for information and participation by the Employer or the Company, their
agents, or their attorneys, in prosecuting or defending claims, suits, and
disputes brought on behalf of or against one or both of them and in which
Employee is involved or about which Employee has knowledge.



30.        Amendments. No change, modification, or termination of any of the
terms, provisions, or conditions of this Agreement shall be effective unless
made in writing and signed or initialed by all signatories to this Agreement.



31.        WAIVER OF JURY TRIAL. ALL PARTIES TO THIS AGREEMENT KNOW AND
UNDERSTAND THAT THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL.  THE PARTIES
ACKNOWLEDGE THAT ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT
WILL INVOLVE COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.



            THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN
A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.



            THE PARTIES INTEND THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS
BROAD AS POSSIBLE.  BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND
REPRESENT THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY
TO RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.



32.        Entire Agreement; Counterparts. This Agreement and the agreements
referred to herein constitute the entire agreement between the parties hereto
concerning the subject matter hereof, and supersede all prior memoranda,
correspondence, conversations, negotiations and agreements. This Agreement may
be executed in several identical counterparts that together shall constitute but
one and the same Agreement.



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.



“EMPLOYEE”



________________________________________   
_______________________________________

Witness                                                                                   
JOSEPH J. KADOW

________________________________________

Witness




“EMPLOYER”



Attest:                                                                         
OS MANAGEMENT, INC., a Florida corporation





By: ____________________________________      By:
___________________________________

JOSEPH J. KADOW, Secretary                                  ROBERT D. BASHAM,
President






“COMPANY”



Attest:                                                                         
OUTBACK STEAKHOUSE OF FLORIDA, INC., a Florida Corporation







By: _____________________________________    By:
___________________________________

JOSEPH J. KADOW, Secretary                                  ROBERT D. BASHAM,
Chief Operating Officer



ACKNOWLEDGMENT OF WAIVER OF JURY TRIAL




            I ACKNOWLEDGE AND AGREE THAT I HEREBY AND IN MY EMPLOYMENT AGREEMENT
KNOWINGLY AND VOLUNTARILY WAIVE MY RIGHT TO A JURY TRIAL.




I KNOW AND UNDERSTAND THAT I HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL.  I
ACKNOWLEDGE THAT ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF MY EMPLOYMENT
AGREEMENT WILL INVOLVE COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.



            I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO MY EMPLOYMENT AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED IN MY EMPLOYMENT AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  I AGREE THAT ANY
PARTY TO MY EMPLOYMENT AGREEMENT MAY FILE A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT
AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO MY EMPLOYMENT AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.



            I INTEND THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE.  BY MY SIGNATURE BELOW, I PROMISE, WARRANT AND REPRESENT THAT I WILL
NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO RESOLVE ANY AND ALL
DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THE PARTIES TO MY EMPLOYMENT
AGREEMENT.



            ACKNOWLEDGED AND AGREED THIS ______ DAY OF ________________, 2003.





                                                                                   
                                                                       
                        JOSEPH J. KADOW






OUTBACK STEAKHOUSE, INC.

2202 N. West Shore Boulevard, 5th Floor

Tampa, Florida  33607

Telephone 813/282-1225 Fax 813/281-2114




M E M O R A N D U M








TO:                  JOSEPH J. KADOW



FROM:             Robert S. Merritt



SUBJECT:        Outback Steakhouse, Inc. Insider Trading Policy



DATE:             March 12, 2004





At its meeting on October 23, 2002, the Board of Directors of the Company passed
a policy that requires certain steps be taken prior to the purchase or sale of
the Company’s stock by Directors, Officers, Operating Partners, and certain
headquarters staff managers.



A copy of the policy, and a summary of its purpose and scope are attached
hereto. Carefully read the document and make sure that you understand its
operative provisions. Should you have any questions whatsoever about the scope
and meaning of the policy or any of its provisions, please contact me
immediately.



If you are confident of your understanding of the policy, please sign the
statement below and return it to Kelly Braun Lefferts in the Outback Steakhouse,
Inc. home office.



******************************************************************************



I have read and I understand the Company’s policy on insider trading. I agree to
comply with all of its provisions.









_______________________________________

JOSEPH J. KADOW

